DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2022 (2 IDS submitted on this date) and June 14, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Response to Amendment
Claims 2-9, 11-15 have been amended changing the scope and contents of the claim. 
Claims 21-22 have been newly added.
Claims 1 and 10 have been cancelled.
Applicant’s amendment filed June 3, 2022 overcomes the following objection/rejection(s) from the last Office Action of April 11, 2022:
Rejections to the claims under 35 USC § 103

Response to Arguments
Applicant’s arguments, see page 10, filed June 3, 2022, with respect to amended independent claims 3-4, 12-13, 15, and 21 have been fully considered and are persuasive.  The rejection of claims 3-4, 12-13, 15, and 21 (and their dependent claims) has been withdrawn. 

Allowable Subject Matter
Claims 2-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance (which reflects the same reason for allowable subject matter as noted in the office action of April 11, 2022): the closest prior arts of record teach methods of analyzing lung images in order to determine a disease assessment based upon the volume of the lungs, and specific regions within the lung. However, none of them alone or in any combination teaches assessing lung images for disease progression in a manner which includes calculating the percentage of opacity within the lung (and more specifically the abnormality regions themselves).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668       

/VU LE/Supervisory Patent Examiner, Art Unit 2668